Citation Nr: 0924395	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
death.  

2.  Entitlement to service connection for the cause of death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The RO has reported that the Veteran served on active duty 
from December 1940 to March 1945.  The appellant claims as 
his surviving spouse. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 decision rendered 
by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for the cause 
of death is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was last denied the request to reopen the 
claim for service connection for the cause of death in 
October 2000.  The appellant did not perfect an appeal to 
that decision and it became final.  

2.  The evidence added to the record since the October 2000 
decision relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for the cause of death has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in May 2002 and January 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
service connection for the cause of death.  The appellant's 
claim for service connection for the cause of death was 
denied in a September 1970 rating decision.  The RO found 
that the Veteran's service connected anxiety reaction 
disability did not contribute to the cause of his death.  The 
appellant did not appeal that decision and it became final.  
The request to reopen the claim for service connection for 
the cause of death was denied in  September and October 1999.  
The appellant did not perfect an appeal to that decision and 
it became final.  

At the time of the last final denial, the record contained an 
April 1948 examination which diagnosed the Veteran with 
anxiety reaction, chronic, moderate; a discharge summary 
which noted that the appellant was admitted June 30, 1964, 
readmitted July 6, 1964 and again on July 27, 2964, the 
diagnosis was psychoneurotic depressive reaction; a September 
1964 neuropsychiatric examination which diagnosed anxiety 
reaction, with depressive features, chronic, severe; an 
October 1967 examination which reported normal chest; an 
October 1967 neuropsychiatric examination which diagnosed 
anxiety reaction, with depressive features, chronic, 
moderately severe; a November 1969 examination which reported 
no radiographic abnormalities of significance and chest 
unchanged since July 1968; a November 1969 neuropsychiatric 
examination which diagnosed anxiety reaction, with depressive 
features, chronic, moderately severe; and a June 1970 
examination which reported an impression of multiple rib 
fractures on the left.  Also of record at that time was an 
August 1970 death certificate which reported that the 
Veteran's immediate cause of death was coronary occlusion and 
arteriosclerotic heart disease.  Service treatment records, 
personnel records, and statements from the Veteran's family 
commenting on the Veteran's disability were also of record.  

Since the last final denial, the appellant has submitted: 
quotes discussing stress and the impact on the heart; a 
November 2000 funding application for a health care program; 
a March 1945 service treatment record which noted a diagnosis 
of psychoneurosis, anxiety neurosis; an article titled, 
"Postwar Trauma Among Veterans May Lead to Heart Diseases;" 
an internet clipping from the Vetsforjustice website; an 
article titled, "War Trauma Linked to Future Heart 
Problems;" a study titled, " Posttraumatic Stress Disorder 
and Physical Illness;" a study titled, "Prospective Study 
of Posttraumatic Stress Disorder Symptoms and Coronary Heart 
Disease in the Normative Aging Study;" and an email from 
M.M. to Dr. L.C. in which Dr. L.C, noted that he was unaware 
of any literature connecting post traumatic stress disorder 
(PTSD) with cardiac problems.  

On careful review of the record, the Board has determined 
that new and material evidence has been submitted to reopen 
the appellant's claim for service connection for the cause of 
death.  Since the last final denial, the appellant has 
submitted numerous articles which discuss and relate PTSD to 
heart problems.  The RO has conceded that due to the changes 
in the names given to psychiatric disorders over the years, 
it is well accepted that the Veteran's diagnosis of anxiety 
neurosis in 1945 would now be PTSD.  The Veteran was service 
connected for anxiety reaction at the time of his death and 
his death certificate cited coronary occlusion and 
arteriosclerotic heart disease as the immediate cause of 
death.  As such, the articles submitted by the appellant 
showing a correlation between PTSD and heart problems related 
to a previously unestablished fact, a nexus between detah and 
service-connected disability.  Thus, the Board concludes that 
new and material evidence has been presented to reopen the 
claim.  

The Board finds that the articles constitutes new and 
material evidence in that they are not cumulative nor 
redundant of previously submitted evidence, and relate to 
previously unestablished facts.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the claim.  


ORDER

The application to reopen the claim for service connection 
for the cause of death is granted.  


REMAND

The appellant has appealed the denial of service connection 
for the cause of death.  
The appellant has maintained that the Veteran's service 
connected anxiety reaction disability contributed to his 
death.  The Board notes that the appellant has submitted 
numerous articles discussing PTSD and heart problems.  The 
articles note a correlation between the two.  In one 
particular article, it was noted that a veteran with a long 
history of PTSD has a very high risk for developing 
cardiovascular disease.  Another article noted a new study 
which documented a link between PTSD symptoms and future 
heart disease.  It noted that a new study suggested that 
veterans of World War II and Korea who had PTSD symptoms were 
at greater risk of heart attacks as they age.  

Having reopened the appellant's claim, the Board finds that 
further development is necessary before this claim can be 
adjudicated.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent  symptoms of a disability; (B) Establishes that the 
appellant suffered an event, injury or disease in service; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury or disease 
in service or with another service-connected disability.  
Here, the Board concludes that it must remand the issue on 
appeal so that a VA medical opinion can be obtained to 
determine if the Veteran's service connected anxiety reaction 
contributed to his death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

A VA medical opinion should be obtained.  
The examiner should provide an opinion as 
to whether the Veteran's anxiety reaction 
(PTSD) contributed to his death to include 
any medications prescribed for the 
disability.  The examiner should state for 
the record whether such is likely, as 
likely as not, or not likely.  If there is 
no relationship between the Veteran's 
death and his service connected 
disability, that fact must be noted in the 
report.  The examiner should review all 
the evidence of record including the 
articles submitted by the appellant 
discussing the correlation between PTSD 
and heart disease.  The claims folder 
should be made available to the examiner 
for review.  A complete rationale for all 
opinions should be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


